Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 10, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147700(55)(56)                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  INTERNATIONAL UNION, UNITED                                                                                        Justices
  AUTOMOBILE, AEROSPACE, AND
  AGRICULTURAL IMPLEMENT WORKERS
  OF AMERICA, UAW LOCAL 6000,
  MICHIGAN CORRECTIONS
  ORGANIZATION SEIU LOCAL 526,
  MICHIGAN PUBLIC EMPLOYEES SEIU
  LOCAL 517M, and MICHIGAN STATE
  EMPLOYEES ASSOCIATION AFSCME,
  LOCAL 5,
            Plaintiffs-Appellants,
                                                                   SC: 147700
  v                                                                COA: 314781

  NINO ERWIN GREEN, EDWARD D.
  CALLAGHAN, ROBERT LABRANT,
  GOVERNOR OF MICHIGAN, and
  ATTORNEY GENERAL,
             Defendants-Appellees.
  ____________________________________/

          On order of the Chief Justice, the motions of plaintiffs-appellants SEIU Local
  517M and MCO for immediate consideration and for an extension of time to file their
  reply brief are GRANTED. The reply brief submitted on June 5, 2014 is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 10, 2014
                                                                              Clerk